 E A. NORD CO)MP'ANYE. A. Nord Company and Ricky Daniels. Case 19-CA-11493July 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEL I.O AND TRUE.S)AILEOn April 18, 1980, Administrative Law JudgeBurton Litvack issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in opposition to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, E. A. NordCompany, Everett, Washington, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.I The Administrative Law Judge in his Decision inadvertently quotedRespondent's vice president of operations. Wallenburg, as having admon-ished employee Daniels for "not punching in" instead of for "punchingin." This error, however. does not affect the Administrative Law Judge'sresults.2 In his recommended remedy and Order. the Administrative LawJudge provided for the payment of interest on any backpay which Re-spondent might owe Daniels in order to make him whole for any losseshe may have suffered as a result of the discrimination it practiced againsthim. In his recommended notice. however. the Administrative LawJudge failed to provide for the payment of such interest Accordingly,we shall include the appropriate language In our new notice.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, refuse to reinstate,or otherwise discriminate against employeeswith regard to their hire, tenure, or any other250 NLRB No. 68term or condition of employment because theyengage in union or other protected concertedactivities.WE WI l. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their right to engage inor refrain from engaging in any or all of theactivities specificied in Section 7 of the Act.WIE WIl. offer Rick Daniels immediate andfull reinstatement to his former job or, if thatjob no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityor other rights and privileges and WE Wll.lmake him whole for any loss of earnings hemay have suffered as a result of our discrimi-nation against him, with interest.DECISIONSTAITEIENT 01 THE CASEBURTON LirvAcK, Administrative Law Judge: Thismatter was heard by me in Seattle, Washington, on No-vember 13, 1979, pursuant to a complaint, issued by theRegional Director for Region 19 of the National LaborRelations Board on July 23, 1979, pursuant to a chargefiled by Ricky Daniels on June 18, 1979. The complaintalleges, in substance, that E. A. Nord Company, hereincalled Respondent, violated Section 8(a)(1) and (3) of theNational Labor Relations Act, herein called the Act, bydischarging Daniels because he threatened to file a con-tractual grievance against Respondent. Respondent filedan answer, denying the commission of any unfair laborpractices. All parties were afforded full opportunity toappear, to introduce evidence, and to examine and cross-examine witnesses. Briefs were filed by counsel for theGeneral Counsel and by Respondent and each has beencarefully considered. IUpon the entire record in the case, from my observa-tion of the demeanor of the witnesses, and from carefulconsideration of the post-hearing briefs, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONRespondent is a Washington State corporation with anoffice and place of business in Everett, Washington,L In his post-hearing brief, counsel for the General Counsel contendedthat Respondent's conduct herein Aas only violative of Sec 8(a)(l) of theAct. Thereafter, counsel for Respondent filed a motion to strike the brief.arguing that no independent siolation of Sec 8(a){ t of the Act was al-leged in the complaint and that by arguing that only a 8(a)( ) s iolatlon ofthe Act existed. counsel for the General Counsel was, in cffect. seekingto amend the complaint In response, counsel for the (ienleral Counselargued that the omission from his brief of a conlentionr that Respondenl'sactions were also iolalise of Sec 8(a)(3) of the Act was inadvertent andnot meant as an allttempt to amend the complait Without regard to themerits of counsel fr Respondent's arguments. inasmuch as it appears thatthe aforementioned omission hby counrsel for the (rrneral Counsel s as in-advertent .lnd not meant as an attempt to amend the complanlt. I shallden) Respondent',i mrotion4(3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere it is engaged in the business of manufacturingdoors, spindles, and columns. During the past 12 months,which period is representative, Respondent, in the courseand conduct of its business operations, sold and shippedgoods and services valued in excess of $50,000 directlyto customers located outside the State of Washington.The complaint alleges, Respondent admits, and I findthat at all times material herein, Respondent has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Production Workers Union, Local 1054, affiliatedwith the Puget Sound District Council of the Lumberand Sawmill Workers and the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.III. ISSUES1. Whether on or about May 22, 1979,2 Daniels en-gaged in protected concerted activities by threatening tofile a contractual grievance against Respondent.2. Whether on or about May 22, 1979, Respondentviolated Section 8(a)(1) and (3) of the Act by terminatingDaniels because he threatened to file a contractual griev-ance.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent maintains a plant facility in Everett,Washington, where it is essentially engaged in the manu-facture of doors. The record discloses that Respondentemploys approximately 600 employees and has dividedits operations among five general departments. Therecord further discloses that Richard Wallenberg is Re-spondent's vice president of operations and that he is inoverall charge of labor relations matters. Beneath Wal-lenberg, Respondent's supervisorial hierarchy consists of9 managers and 12 foremen: Chet Brown is the personnelmanager; Jack Jergensen is the manager of allied prod-ucts; Herman Borsema is the manager of the special pro-jects crew, which is responsible for maintenance of theplant building and grounds, and which consists of I lead-man and 5 to 11 crew members; and Terry Olson is Re-spondent's third shift foreman.3 The record also disclosesthat Respondent has had collective-bargaining agree-ments with the Union and a predecessor for approxi-mately 40 years, covering Respondent's production andmaintenance workers, and that the most recent agree-ment is effective until June 30, 1980.Rick Daniels was employed by Respondent from De-cember 21, 1971, through May 22, 1979, and during thisperiod, he worked at approximately seven different jobs.On or about December 8, 1978, Daniels was observed bya Unless otherwise stated. all events herein occurred in 1979.:' In its answer herein. Respondent admitted that Wallenberg. Borsema.Jergensen. and Brown were supervisors within the meaning of Sec. 2(11)of the ActRespondent when he apparently attempted to enter intoan unauthorized area without permission. As a result ofsaid incident, Daniels received a written warningnotice,4was suspended from work until January 7, andwas returned to Respondent's third shift with a reductionin wages but with no loss in seniority, and lost holidaypay for the period December 31, 1978, until January 1.According to Richard Wallenberg, Daniels accepted thediscipline for the attempted break-in and said that he wasgoing to do a better job.From January until early May, Daniels worked in Re-spondent's louver department as a louver bench stockerunder the supervision of Jack Jergensen. In early May, aposition became available on the special projects crew.Pursuant to the established job bidding procedure,s andin view of his plant seniority, Daniels bid for and wasgiven the job. He began work in the special projects de-partment on or about May 10 and worked for approxi-mately 12 days. During this period, Daniels worked byhimself for 5 days, cleaning up sawdust from around ma-chines, and for the remainder of the time, he helped inthe installing of noise reduction systems over lathes andthe painting of the frames from which the noise reduc-tion units were hung. On May 21, at approximately 4:45p.m., Daniels spoke to Borsema outside the plant lunch-room. According to Daniels, Borsema told Daniels thathe had been bumped back to the louver department.Daniels replied that he was doing a good job. Borsemasaid, "That's what you thought. I had a meeting withMr. Wilson, and we're not satisfied with your job per-formance." Borsema continued, stating that the amountof work was not the problem but rather "he was not sat-isfied with [Daniels'] performance."6A few minuteslater, while he was in the special projects room puttingaway his work tools, Daniels spoke to Wes Wilson, theleadman on the special projects crew. Daniels informedWilson about his conversation with Borsema and askedWilson if he had a conversation with Borsema aboutDaniels' job performance. Wilson replied that he had nosuch meeting with Borsema and that "he did not seehow an opinion could be formed since I had onlycleaned up for a week and helped him for 2 days."On May 22, according to Daniels, he telephoned theplant in the morning and informed Respondent that hewould not report for work that day. However, upset byWallenberg testified, without contradiction, that under normal cir-cumstances after two written warnings, Respondent is permitted to takedisciplinary action against an employee Both Wallenberg and formerUnion President Mickles agreed that Respondent has, in the past, termi-nated employees after two written warning notices.Wallenberg testified, without contradiction, that Respondent main-tains a bidding procedure for job openings under which employees maybid for any job opening, with the position going to the employee whohas the greatest seniority. Wallenberg further testified that the individual,who receives the job, is given a 15-day qualifying period during whichhis supervisors determine if he can perform the work During this 15-dayperiod or at its conclusion if his supervisors determine that the individualis unqualified, he may be removed from that position and put back to hisformer job at the appropriate wage scale" According to Borsema, just before quitting time. he infiormed Danielsthat "he would no longer he required on our crew and to go back to hisformer job the next morning .[Daniels] wanted an explanation formy statements. and I told him that I just didn't think he worked out onmy crew ..404 [ A NORI) C()MI'ANYhis conversation with Wilson the previous afternoon,Daniels did go to the plant, clocked in as usual, and de-cided to speak to Borsema again. Locating the latter nearthe lunchroom, Daniels informed Borsema that he spoketo Wilson and that Wilson denied speaking to Borsemaregarding Daniels' job performance. Next, Daniels ques-tioned how he could be bumped from the special pro-jects crew. Borsema responded that he was not satisfiedwith Daniels' work and that Daniels should return to thelouver department.' Rather than follow Borsema'sinstructions, Daniels left the plant, and returned home.He then telephoned Chet Brown and asked for an ap-pointment that afternoon regarding "some personal prob-lems I was having." An appointment was arranged for 1p.m.Daniels arrived back at Respondent's plant at thescheduled time, waited 45 minutes, and was advised thatbesides Chet Brown, other management representa-tives-Wallenberg, Jergensen, and Borsema-would bepresent at the meeting. Also, just prior to the start of themeeting, Daniels learned that Richard Mickles, the presi-dent of the Union and an acting shop steward,8had beeninvited to the meeting. Thereupon, Daniels expressed hisdispleasure at the number of people at the meeting,stated that he thought he had an appointment only withChet Brown, and asked Mickles why he was at the meet-ing. Mickles responded that he was present as an observ-er in his capacity as the acting shop steward.Daniels testified that Wallenberg was the spokesmanfor management and that he began the meeting, stating,"Rick, you punched in, did not tell your supervisor youwere leaving, did not report back to the louver depart-ment, and you did not have a bona fide reason for callingin. These are reasons for being fired. Do you have any-thing to say?" According to Daniels, he responded thathe punched in "out of force of habit," that he had al-ready called in that he would not report for work thatday, that he had spoken to Borsema and nothing was re-solved, and that he did not feel he could report to thelouver department and do an adequate job in his presentstate of mind. Daniels then spent the next several minutesexplaining to the management representatives that Re-spondent was discriminating against him by bumping himback to the louver department and relating to them thediscussions he had with Borsema and Wilson the previ-ous day. At one point, Wallenberg interrupted and toldDaniels that he should have reported to the louver de-partment and that such should have been his only con-cern. After approximately 50 to 60 minutes, according toDaniels, the management representatives caucused in an-other room, while Mickles and Daniels remained in the7 Borsema testified that he spoke Io Daniels at approximately 8 o.chockthe next morning and that Daniels wanted to discuss the matter of hisdemotion According to Bor'ema. he informed Daniels that he did notthink there was any point of discussing the matter further and that hisformer supervisor had been informed that he would be returning to thelouver departmentR The record establishes that Mickles was president of the Union untilOctober at which point he was offered a leadman position by Respond-en. According to Mickles, he resigned his positionll with the Unilnl inorder lo avoid any potential coflicts of interest. The recoird further es-tablishes Ihat Respondent's leadmen are included withil the contraciualbargaining unitmeeting room. While they were alone, Daniels ques-tioned Mickles about the contractual grievance proce-dure.Daniels testified that after approximately 15 to 20 min-utes the management officials returned to the meetingroom. According to Daniels. Wallenberg said that theyhad decided to give him a written warning notice for notpunching in, for not reporting to his supervisor that hewas leaving the plant, and for not having a bona fidereason for being absent. Wallenberg then said that Jer-gensen had something to say to Daniels. Jergensen thenspoke, saying that he was pleased with Daniels' work inthe louver department, that Daniels did a good job there,and that he would be pleased to have Daniels back inthat department. Thereupon, according to Daniels, whileWallenberg was in the midst of drafting the writtenwarning for him, Daniels announced that he wouldaccept the written warning and return to work in thelouver department and "I asked would the companyhold it against me if I were to file a grievance about thiswarning. Mr. Wallenberg raised his voice and said,"What, do you think the company is wrong in givingyou this warning?" I said, No. He said, "This calls forfurther discussion," and left the room with "manage-ment." Approximately 15 minutes later, the managementrepresentatives returned. According to Daniels, Wallen-berg said, "I'm sorry, Rick. We've decided to terminateyou for not punching in, not reporting to your supervi-sor that you were leaving, and not having a bona fidereason for calling in." Mickles intervened and said thatDaniels only wanted to know what would happen if hewould file a grievance about the warning. Wallenberg re-plied, "Richard, don't tell me what he said. I have wit-nesses who will state he said the company was wrong."At that point, Wallenberg handed Daniels a terminationnotice, they shook hands, and Daniels left the room.Richard Mickles essentially corroborated the testimo-ny of Daniels. More specifically, regarding the periodimmediately following the initial caucus, Mickles testifiedthat Wallenberg asked Jergensen how Daniels was as aworker, and Jergensen responded that when Daniels wasin his department, he was a fine worker but towards theend, "he was slowing down a little but he was doing agood job." Then, Wallenberg said that rather than termi-nate Daniels, they had decided to give him a writtenwarning, and Daniels responded that he would acceptthe written warning. Thereupon, as Wallenberg filled outa warning slip, referring to Respondent, Daniels said,"that I suppose if I file this grievance, you'd be againstme," and everybody stopped what they were doing, andJack Jergensen said, "Well, why did you say that?" Atthat point, according to Mickles, the management repre-sentatives left the room and caucused. Approximately 10minutes later they returned, and Wallenberg said, "Wehave decided that termination is necessary." Then,Mickles said to Wallenberg, "I think that's rather harsh.All the man did was ask a question." He said, "Richard,don't argue with me." So then I asked him again, I said,"Dick, that's awful harsh punishment," and he said,"Richard, don't argue with me, again."405 I)ECISIONS ()F NATIO()NAL LABOR RELATIONS BOARDWallenberg, Jergensen., and Borsema testified on behalfof Respondent regarding this May 22 meeting, and allcorroborated the testimony of Daniels and Mickles thatthe meeting was divided into three sections by two Re-spondent caucuses. Wallenberg testified that during theinitial portion of the meeting, the parties summarizedDaniels' actions of that day. At that point, according toWallenberg, he called a caucus and Respondent's repre-sentatives discussed what should be done about the situa-tion. During that caucus, Wallenberg concluded thatDaniels should only be given a written warning for theevents of that day inasmuch as "he would have to goback to the job that he had in the louver department."According to Wallenberg, after management returnedfrom the caucus, he told Daniels that his disciplinewould consist solely of a written warning. Daniels ac-cepted the warning, and Wallenberg began to draft thewarning notice. "[A]II of the sudden, Mr. Daniels said,'It doesn't do any good to file a grievance around hereanyway because the company just gets bigger andstronger, and the union doesn't do anything for youanyway,' and at that point, I stopped writing the writtenwarning, and I couldn't believe what I heard. With anattitude like that and some of the other things, I justcouldn't believe it, and I called another caucus." Duringthis second caucus, Wallenberg decided to terminateDaniels. Thereupon, the management representatives re-turned to the meeting, and Wallenberg announced his de-cision. At that point, according to Wallenberg, the meet-ing ended on a friendly basis with everybody shakinghands. The testimonies of Jergensen and Borsema essen-tially corroborated that of Wallenberg.Wallenberg testified in great detail as to why hechanged his mind and decided to terminate Daniels andas to what factors influenced his decision. Called as awitness by counsel for the General Counsel, Wallenberginitially testified that his change of mind resulted fromDaniel's attitude, "He didn't want to work anymore. Itwas obvious he didn't want to work anymore." Duringcross-examination, utilizing a leading question, counselfor Respondent inquired as to whether Wallenberg con-sidered Daniels' entire work history in deciding to termi-nate the latter. Wallenberg answered, "Yes."9Laterduring cross-examination, Wallenberg reverted to his ini-tial explanation for his change of mind: "It was his atti-tude. You go back and review the man. His attitude afterbeing apprehended in the attempted break-in was alto-gether different. He told me that he felt terrible aboutwhat had happened and that he was going to try andcorrect a lot of things in his life ... ."Recalled as a witness by counsel for Respondent, Wal-lenberg once again offered an explanation for his changeof mind:9 Daniels admitted that during the 6-month period immediately preced-ing his discharge, he received two written warnings-in December 1978and on May 22-and one verbal warning regarding poor attendance. Hecould recall no other warnings but also admitted. "It is possible" Wallen-berg testified that during this period. Daniels received two written warn-rigs and several oral warnings Wallenberg admitted that prior to theMay 22 meeting. and prior to his initial deci sion during thal nmceting Iogive Daniels only a writte uarning notice, he was aware of Daniels'work recoildBecause of his statement, and I'll repeat the state-ment. What he said, "It doesn't do any good to filea grievance around here anyway because the com-pany just gets bigger and stronger, and the uniondoesn't do anything for you." That's exactly whatthe man said, and why would he talk that way if heis interested in working for the Nord Companyafter we had just told him he could have his jobback and he had two written warnings. He had toknow he was subject to disciplinary action. Whywould he make a statement-contrary to a workerwho really wanted to work in a factory, whywould he make a statement like that? I don'tknow.... [H]e said he would accept the writtenwarning, and he said he would go back to work.Then all of a sudden, he pops up with a statementlike that which is absolutely contrary to what hejust said. I can't imagine a man doing that.Finally, the following colloquy occurred betweenWallenberg and the undersigned:Judge Litvack: Absent that one statement fromMr. Daniels, you were not going to terminate him?The Witness: That's right.B. AnalysisThe core issues of this case evolve from the May 22meeting between Daniels and Respondent's managementofficials-what was said and the meaning of what wassaid. In resolving credibility regarding that meeting, it isof utmost significance to me that Richard Mickles acted,in effect, as a disinterested observer at that meeting. Ifound his demeanor while testifying to be that of acandid and truthful witness, and I note that prior to thehearing, he resigned his position as president of theUnion to assume a leadman position with Respondent.Thus, at the hearing, Mickles was in the highly vulner-able position of being a current employee testifying ad-versely to his employer, and as such, his credibility is en-titled to added support. St. Anne's Home, Division ofDePaul Community Health Center, 221 NLRB 839, 844(1975); Form Tubes, Alabama, 211 NLRB 509, 511(1974). Accordingly, I credit Mickles' testimony regard-ing the May 22 meeting. Furthermore, inasmuch as Dan-iels' testimony essentially corroborates that of Mickles, Ialso credit Daniels' version of this meeting over that ofWallenberg, Jergensen, and Borsema. Accordingly, I findthat after the first management caucus and after heagreed to accept a written warning as punishment for theevents of that morning, Daniels questioned the manage-ment representatives whether Respondent would hold itagainst him if he filed a grievance regarding the writtenwarning and that thereupon either Wallenberg or Jergen-sen acted offended and questioned Daniels' motives. Ifurther believe that after the second management caucusand after Wallenberg announced that he had decided toterminate Daniels, Mickles told Wallenberg that he be-lieved the punishment was rather harsh, and Wallenbergresponded that Mickles should not argue with him. Fi-nally, the record is clear that, by Wallenberg's own ad-40h F. A NORI () COMPANYrission, I)allicls' statelentit wvas the precipitating causefor his discharge and that he would not have been lermni-nated hut for said statement.Counsel for the General Counsel characterizes Dan-iels' statement as a "threat" to file a grievance pursuantto the existing collective-bargaining agreement. Counselfor the General Counsel further argues that as such,Daniels' statement was privileged by Section 7 of theAct, and inasmuch as he was terminated for having en-gaged in such activity, Daniels' discharge by Respondentviolated Section 8(a)(1) and (3) of the Act. In contrast,notwithstanding the aforementioned credibility resolu-tions, Respondent argues that Daniels' statement doesnot constitute protected concerted activity but ratherwas merely a "self-serving gripe." Moreover, Respond-ent asserts that "Daniels in no way demonstrated that hiscommentary was for the purpose of inducing or prepar-ing for group action to correct a grievance or a com-plaint." Alternatively, Respondent argues that Daniels'conduct must be measured against Respondent's attitudetoward unionism in general and the amicable relationshipbetween Respondent and the Union for, at least, 10years. Finally, Respondent further asserts that no viola-tion can be found herein inasmuch as "any ambiguoussuggestion that Daniels might file a grievance was an in-significant factor in the discharge."Initially, the Board has long held that the "filing ofgrievances is among the employee activities protected bySection 7 of the Act. When an employer discharges anemployee because of his utilization of, or attempted utili-zation of, his right to file a grievance, that employer hasviolated Section 8(a)(3) and (1) of the Act." Price Broth-ers Company, 175 NLRB 277, 278 (1969); Farmers UnionCooperative Marketing Ass'n., 145 NLRB 1, 3 (1963). Uti-lizing this rationale, the Board has long held that the dis-charge of an employee for having threatened the invoca-tion of a contractual grievance procedure is also viola-tive of Section 8(a)(1) and (3) of the Act. Keokuk GasService Co., 233 NLRB 496, 505 (1977); Price BrothersCompany, supra. Without characterizing Daniels' com-ment as a threat to invoke the contractual grievance pro-cedure or as a mere gripe, I believe that, at the veryleast, Daniels manifested to Respondent his intention tofile a grievance and that such an assertion-as with athreat to engage in this activity-must be likewise privi-leged by Section 7 of the Act. Keokuk Gas Service Co.,supra at 505.Moreover, the record supports the conclusion .hatWallenberg also perceived Daniels' comment as manifest-ing his intent to file a grievance and that Wallenberg'sabrupt decision to change the type of discipline whichwas to be given to Daniels was directly influenced bythe latter's statement. Thus, as justification for his deci-sion to terminate Daniels, Wallenberg testified that Dan-iels' attitude had changed from that of acceptance of Re-spondent's discipline in December 1978 to rejection ofRespondent's discipline in May 1979. Clearly, what Wal-lenberg characterized as a change in Daniels' attitudewas the statement of his intent to file a grievance. AsWallenberg admitted, "[H]e said he would accept thewritten warning, and he said he would go back to work.Then all the sudden, he pops up with a statement likethat \, hich is absolutely contrary to wshat he just said. Ican't imagine a man doing that," Thus. the record sup-ports a further finding that Daniels would have beengiven milder punishment but for his statement of his in-tention to file a grievance and that w hen Daniels ex-pressed this intent, Wallenberg, on behalf of Respondent,immediately withdrew the milder written warning,changing it to Daniels' termination. Such conduct-asfiring individuals for the filing of grievances-clearlywas violative of Section 8(a)( I) and (3) of the Act.Keokuk Gas Service Co. v. .L.R.B., 580 F.2d 328, 335(8th Cir. 1978).Respondent argues that Daniels was not engaged inconcerted activities inasmuch as there is no evidence thathis commentary was for the purpose of inducing or pre-paring for group action to correct a grievance or a com-plaint. However, it is gainsaid that whether conduct isconcerted relates to the ends to be achieved and not tothe means used. Clearly, Daniels' grievance could estab-lish precedent for other employees. Keokuk Gas ServiceCo. v. NL.R.B., supra at 333, 334. Respondent nextargues, citing Schwerman Trucking Co., 212 NLRB 876(1974), and Hadco-Tiffin, A Division of A-T-O, Inc., 198NLRB 820 (1972), that Daniels' statement of his intent tofile a grievance must be measured against Respondent'sattitude toward unionism and that inasmuch as Respond-ent has enjoyed a long history of harmonious labor rela-tions, there is no evidence to support a conclusion thatRespondent was unlawfully motivated in terminatingDaniels. However, contrary to Respondent, analysis ofthe cited Board decisions establishes that the employers'amicable labor relations was only one factor amongmany relied on by the Board in each case to find no un-lawful motivation. Herein, Wallenberg expressly ad-mitted that but for Daniels' assertion of his intent to filea grievance, he would not have been terminated. Hence,Respondent's harmonious labor relations-and I am notsure the record even supports such a finding-can not beconsidered as an extenuating factor herein. Finally, Re-spondent argues that "any ambiguous suggestion thatDaniels might file a grievance was an insignificant factorin the discharge." However, Wallenberg's aforemen-tioned admission suggests that Daniels' comment was thesole motivating factor in Wallenberg's decision to termi-nate Daniels. Moreover, while Respondent asserts thatDaniels' work record also entered into Wallenberg's de-cision, I note that on direct examination, Wallenberg ad-mitted that Daniels' attitude was the only factor whichhe considered and that Wallenberg mentioned Daniels'work history on cross-examination in response to a lead-ing question by counsel for Respondent. Accordingly,based upon the foregoing, and the record as a whole, Ifind no merit in Respondent's defense herein and believethat Rick Daniels was terminated solely because he ex-pressed an intent to file a contractual grievance over amilder form of punishment which Respondent had previ-ously announced. Accordingly, his discharge violatedSection 8(a)(l) and (3) of the Act. Keokuk Gas ServiceCo., supra, Price Brothers Company. supra.40)7 I)D1CtISI()NS ()t NAI I()NAI. I.AI()OR RIFL.ATIONS B()ARI)CON I USIONS (OF I xW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Rick Daniels on or about May 22,1979, and thereafter not reinstating him because he en-gaged in union or other protected concerted activities,Respondent interfered with, restrained, and coerced em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act and, thereby, committed unfair laborpractices within the meaning of Section 8(a)(l) and (3) ofthe Act.4. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. As Ihave found that Respondent unlawfully discharged RickDaniels, I shall recommend that Respondent be orderedto offer him immediate and full reinstatement to hisformer position or, if that job no longer exists, to a sub-stantially equivalent position without prejudice to his se-niority or other rights and privileges. I shall further rec-ommend that Respondent be ordered to make him wholefor any loss of earnings he may have suffered as a resultof the discrimination against him by payment to him ofthe amount he normally would have earned from thedate of his termination, May 22, 1979, with backpay tobe computed in the manner set forth in F W. WoolworthCompany, 90 NLRB 289 (1952), and with interest as pro-scribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977).On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER' 0The Respondent, E. A. Nord Company, Everett,Washington, its officers, agents, successors, and assigns,shall:'o In Ihe event no exceptions are filed as provided by Sec. 102.46 ofihe Rules and Regulations of the National Labor Relations Board, theI. Cease and desist from:(a) Discharging, refusing to reinstate, or otherwise dis-criminating against employees in regard to hire or tenureof employment, or any term or condition of employment,because they engage in union or other protected concert-ed activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Rick Daniels immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Post at its Everett, Washington, facility, copies ofthe attached notice marked "Appendix." I' Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent's rep-resentative shall be posted by it immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.findings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.' In the event Ihat this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posied Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."408